Case 2:16-cv-02805-MCA-LDW Document 172 Filed 01/22/19 Page 1 of 5 PageID: 4528

                                                   Michael T.G. Long            One Lowenstein Drive
                                                   Partner                      Roseland, New Jersey 07068

                                                                                T: 973 422 6726
                                                                                F: 973 422 6727
                                                                                E: mlong@lowenstein.com


 January 22, 2019


 By ECF

 Hon. Leda Dunn Wettre
 United States District Court for the
  District of New Jersey
 Martin Luther King Building &
  U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07101


           Re:     Roofers’ Pension Fund v. Papa, et al.,
                   Civil Action No. 16-2805 (MCA) (LDW)

 Dear Judge Wettre:

         We write on behalf of Lead Plaintiff and in response to Perrigo’s letter dated January 14,
 2019, regarding its refusal to produce relevant, responsive documents regarding generic drug
 pricing.1 Because Perrigo’s generic drug pricing practices are central to this litigation, Lead
 Plaintiff served Requests for Production (“RFPs”) on September 7, 2018, seeking documents that
 Perrigo had already reviewed and produced in generic drug price-fixing investigations and
 lawsuits, and certain other categories of generic drug pricing documents to be culled specifically
 for this litigation. To date, although 137 days have passed, Perrigo has not produced even a
 single document in response to Lead Plaintiff’s generic drug price fixing RFPs. Nor has
 Perrigo responded to the generic drug pricing search terms that Lead Plaintiff proposed 62 days
 ago. Even now, Perrigo’s arguments resisting discovery merely recycle what it submitted to the
 Court in November, and which the Court addressed during the November 28, 2018 status
 conference.

        Perrigo’s delays prejudice Lead Plaintiff. This Court has allotted 330 days for fact
 discovery. As of today, Perrigo has squandered more than a quarter of that time. Without any of
 the generic drug pricing documents, Lead Plaintiff is unable to begin its review of those
 documents or prepare for depositions that may involve that portion of the litigation. In order to
 complete fact discovery prior to its close on September 19, 2019, Lead Plaintiff respectfully
 requests that the Court: (1) direct Perrigo to immediately produce the generic drug pricing


 1
     Counsel for Lead Plaintiff are informed that all individual action plaintiffs join in this letter.
Case 2:16-cv-02805-MCA-LDW Document 172 Filed 01/22/19 Page 2 of 5 PageID: 4529



 documents it has already produced elsewhere; and (2) direct Perrigo to substantially complete its
 production of documents to be culled using search terms and custodians by March 7, 2019, i.e.,
 six months after the RFPs were served upon Perrigo.

         Previously-produced documents can easily be produced here: Perrigo has already
 culled, reviewed and produced to investigators documents highly relevant to Lead Plaintiff’s
 generic price-fixing claims. Such documents likely: (a) reflect communications that Perrigo had
 with competitors regarding pricing (a massive red flag, as such communications do not normally
 occur in competitive markets); (b) demonstrate whether Perrigo’s actual pricing strategy matched
 the “flat to up slightly” strategy it described to investors; (c) show Perrigo’s actual beliefs about
 the competitive environment it described to investors as “highly competitive,” though it and
 competitors contemporaneously implemented 300-500% price increases; and (d) address specific
 price increases for the Six Example Drugs and other generic prescription drugs impacted by
 collusive conduct.2 Accordingly, Lead Plaintiff’s RFP 8 sought “All documents produced to any
 Government Agency regarding the pricing of generic prescription drugs.”

        Perrigo can easily provide the same documents here. See Transcript of November 28,
 2018 teleconference (“Tr.”) at 22:2-9. Pursuant to a protocol agreed upon by Lead Plaintiff and
 Perrigo in a November 1, 2018 meet-and-confer, Perrigo would merely need to restamp those
 documents for production in this case, and copy the hard drives.

         Perrigo has previously represented that such restamping would alleviate any concerns
 with respect to the order referenced in Perrigo’s January 14, 2019 letter that was entered in the
 generic drug price-fixing litigation pending in the Eastern District of Pennsylvania (“E.D.Pa.
 Order”). The E.D.Pa. Order—to the extent it has any bearing on Perrigo’s actions in this case—
 does not restrict the production of the previously-produced documents. It expressly provides that
 such documents may be produced, requiring only that the manner of production obscure
 identification of whether those documents were previously produced to the United States
 Department of Justice:

           A person responding to a discovery request (e.g., subpoena, request for
           production of documents, notice of deposition) (“Responding Person”) must
           not disclose what documents or other information has been provided to the
           Department of Justice in the course of its criminal investigation into the
           generic pharmaceuticals industry, provided that nothing in this paragraph
           prohibits a Responding Person from providing documents or other
           information that previously had been provided to the Department of
           Justice so long as the production is made in a manner that does not indicate
           whether those documents or other information previously had been
           provided to the Department of Justice.

 2
    For example, an antitrust complaint filed last week by insurance giant United Healthcare
 accuses Perrigo of colluding with other generic “competitors” to fix prices for a topical drug
 called nystatin, as well as certain of the Six Example Drugs. See United Healthcare Servs., Inc.
 v. Actavis Holdco U.S., Inc., et al., No. 0:19-cv-00121 (D. Minn. Jan. 16, 2019).
Case 2:16-cv-02805-MCA-LDW Document 172 Filed 01/22/19 Page 3 of 5 PageID: 4530




 See E.D.Pa. Order at paragraph 4 (emphasis added), previously submitted as part of ECF No.
 153.

         In a November 1, 2018 meet-and-confer, Perrigo’s counsel indicated to Lead Plaintiff’s
 counsel that it believed that restamping and aggregating the generic drug pricing productions that
 Perrigo has previously made to government investigators (such as the Department of Justice or
 state Attorneys General) or to a private antitrust litigant, without distinguishing to whom the
 production was previously made, would satisfy its obligations under the E.D.Pa. Order. See also
 Perrigo’s letter dated November 14, 2019, ECF No. 153 at 2 fn.2 (acknowledging that the parties
 had resolved how to address production without violating the E.D.Pa. Order) and Lead Plaintiff’s
 letter dated November 19, 2019, ECF No. 156 at 3 (describing the negotiated agreement).
 Perrigo should be held to the process it negotiated. The E.D.Pa. Order posed no impediment to
 production then, and poses no impediment now. Nothing has changed on this subject since those
 letters were submitted in November, or since the November 28, 2018 teleconference with the
 Court.

         Perrigo’s attempt to re-litigate the production of generic prescription drug-related
 documents it previously provided to government entities serves no purpose other than delay.
 Perrigo raises no credible basis for resisting production of previously-produced documents.
 Because subsequent productions of documents already culled, reviewed and produced to
 regulators involve minimal burden, the “prevailing practice” in this Circuit and elsewhere is to
 require that such documents be produced. In re Plastics Additives Antitrust Litig., No. 03-2038,
 2004 WL 2743591, at *12 (E.D. Pa. Nov. 29, 2004) (ordering production); see also In re
 Weatherford Int’l Sec. Litig., No. 11 Civ. 1646 (LAK)(JCF), 2013 WL 5788687, at *4 (S.D.N.Y.
 Oct. 28, 2013); In re Lithium Ion Batteries Antitrust Litig., No. 13-MD-02420 YGR, 2013 WL
 2237887, at *1 (N.D. Cal. May 21, 2013); Fort Worth Emps. Ret. Fund v. J.P. Morgan Chase &
 Co., 297 F.R.D. 99, 111 (S.D.N.Y. 2013); Pension Tr. Fund for Operating Eng’r v. Assisted
 Living Concepts, Inc., 943 F. Supp. 2d 913, 917 (E.D. Wis. 2013); In re High-Tech Emp.
 Antitrust Litig., 856 F. Supp. 2d 1103, 1113 (N.D. Cal. 2012); King Drug Co. of Florence, Inc. v.
 Cephalon, Inc., et al, No. 2:06-cv-01797 (E.D. Pa. Apr 27, 2006) (slip order, ECF No. 219);
 Republic of Philippines v. Westinghouse Elec. Corp., 132 F.R.D. 384, 385 (D.N.J. 1990), aff’d,
 949 F.2d 653 (3d Cir. 1991).3

 3
    The few inapposite cases cited by Perrigo are exceptions that prove the rule. In Eisai Inc. v.
 Sanofi-Aventis U.S., LLC, Civil Action No. 08-4168 (MLC), 2011 WL 5416334, at *9-10 (D.N.J.
 Nov. 7, 2011), the court declined to compel production from a prior proceeding involving “a
 different party that manufactured a different drug . . . and made allegations about different
 Lovenox contracts that were offered under different market conditions.” See also In re Schering-
 Plough Corp., Civil Action No. 06-5774 (SRC), 2008 WL 11381889, at *3-4 (D.N.J. Apr. 22,
 2008) (declining in light of pending motion to dismiss and significant differences identified
 between government investigation and private litigation to compel, at that time, production of
 previously-produced documents). In Pegoraro v. Marrero, 281 F.R.D. 122, 132 (S.D.N.Y.
 2012), the plaintiff sought whistleblowing reports “regardless of the specific nature of the
 proceeding and factual circumstances underlying those proceedings.” Here, Lead Plaintiff seeks
Case 2:16-cv-02805-MCA-LDW Document 172 Filed 01/22/19 Page 4 of 5 PageID: 4531




         Perrigo’s claim that even the already produced documents should be limited to the Six
 Example Drugs merely rehashes the same argument that this Court heard and rejected in
 November. See Tr. at 18:23-19:2 (“I am going to let them go broader than the six”). As Lead
 Plaintiff previously explained, such limitation would be highly prejudicial and inconsistent with
 Judge Arleo’s decision upholding misrepresentations beyond the Six Example Drugs. See ECF
 Nos. 152 and 156. As with before, Perrigo makes no showing that the previously-produced
 generic drug pricing documents relate to issues distinct from this case, or would be burdensome
 to produce. See Barton v. RCI, LLC, Civil Action No. 10-3657 (PGS), 2013 WL 1338235, at *3
 (D.N.J. Apr. 1, 2013) (“The party resisting production of discovery bears the burden of
 establishing lack of relevancy or undue burden” and “must demonstrate to the Court that the
 requested documents either do not come within the broad scope of relevance as defined in Fed.
 R. Civ. P. 26(b)(1) or else that they are of such marginal relevance that the potential harm
 occasioned by discovery would outweigh the ordinary presumption in favor of broad
 disclosure.”).

         If anything, Perrigo’s attempt to conceal previously-produced documents is less
 compelling today than when argued in November. In the interim, an article describing the
 growing investigation of the state Attorneys General explained how industry executives used “a
 form of shorthand” to communicate coded pricing signals. See C. Rowland, “Investigation of
 generic ‘cartel’ expands to 300 drugs,” THE WASHINGTON POST, Dec. 10, 2018.4 Because Lead
 Plaintiff lacks the government investigators’ understanding regarding the shorthand used to
 communicate coded pricing signals, such messages may escape search term review. They
 would, however, likely be contained in the previously-produced collection.

        Perrigo’s only new argument—that denying production of previously-produced
 documents would make it easier for Perrigo to prepare witnesses for deposition—makes little
 sense. See ECF No. 170 at 3. Securities fraud class actions almost always involve large
 document productions.      See, e.g., In re Petrobras Sec. Litig., 317 F. Supp. 3d 858, 864
 (S.D.N.Y. 2018) (more than 25 million pages); Youngers v. Virtus Inv. Partners Inc., No. 15-cv-
 8262, 2017 WL 5991800, at *1 (S.D.N.Y. Dec. 4, 2017) (over 4.5 million pages, including over
 3.2 million pages of materials previously-produced to the SEC); In re Schering-Plough Corp.,
 Civil Action No. 08-397 (DMC) (JAD), 2013 WL 12174570, at *21 (D.N.J. Aug. 28, 2013) (12
 million pages). Deponents are never required to review or memorize every document produced.
 Instead, they are deposed based upon their personal knowledge.



 only documents submitted regarding generic drug pricing—an issue central to this case.
 MacDermid Printing Solutions, L.L.C. v. E.I. du Pont de Nemours & Co., Civil Action No. 07-
 4325 (MLC), 2008 WL 323764, at *1 (D.N.J. Feb. 5, 2008) did not involve a prior production to
 a government agency, and the documents sought were patently irrelevant.
 4
    Available at https://www.washingtonpost.com/business/economy/investigation-of-generic-
 cartel-expands-to-300-drugs/2018/12/09/fb900e80-f708-11e8-863c-
 9e2f864d47e7_story.html?utm_term=.e4d5f15d36d3
Case 2:16-cv-02805-MCA-LDW Document 172 Filed 01/22/19 Page 5 of 5 PageID: 4532



          Finally, Perrigo’s contention that its involvement in government investigations does not
 prove its guilt is a red herring. See, e.g., ECF No. 170 at 4. The issue is not whether the
 government has charged Perrigo, but whether the documents it produced to government
 investigators and private antitrust litigants are likely to be relevant here. Fed. R. Civ. P. 26.
 They are. That Perrigo is itself a target of such investigations, see ECF No. 89 at ¶20, has had its
 facilities raided by government investigators, see id. at ¶21, and has been named as a defendant
 in multiple civil antitrust lawsuits regarding generic drug price fixing suggests that the prior
 productions relate to Perrigo’s own generic prescription drug pricing practices. Uncovering the
 facts regarding Perrigo’s conduct is the very purpose of discovery. Therefore, Lead Plaintiff
 expects that the previously-produced documents will be highly probative to its claims.

         Lead Plaintiff’s proposed compromise drastically lowers the burden of search term
 review: By negotiation of the parties, search term review in this case will only be applied
 against eleven generic drug pricing custodians. Accordingly, even without any further restriction
 the burden will not be excessive given the needs of this case. To further reduce the burden, Lead
 Plaintiff has agreed that if Perrigo turns over the already-produced documents, the scope of
 production for search term-culled documents may be limited to documents related to the Six
 Example Drugs, and a small number of additional drugs that Lead Plaintiff may identify. Under
 Lead Plaintiff’s proposal, Perrigo would be required to produce documents related to no more
 than fifteen generic prescription drugs in total—10% or less of Perrigo’s generic prescription
 drug portfolio.5

        Lead Plaintiff’s proposal alleviates Perrigo from applying search terms and producing
 documents specific to 90+% of Perrigo’s generic prescription drugs, drastically reducing its
 burden even with respect to the small number of custodians. However, timing remains critical,
 as Lead Plaintiff needs time to review the documents and prepare for and take depositions.
 Therefore, Lead Plaintiff respectfully requests that the Court order search term production to be
 substantially completed by March 7, 2018—six months after Lead Plaintiff served the RFPs
 requesting those documents.

        To the extent it would be helpful, Lead Plaintiff is available to discuss these issues at the
 Court’s convenience.

 Respectfully submitted,

 /s/ Michael T.G. Long
 Michael T.G. Long




 5
   Lead Plaintiff has also proposed a reasonable method of discerning whether a document
 pertains to an identified drug: a document relates to an identified drug if it mentions the drug
 specifically, by use of an abbreviation or nickname, by use of an NACDS code or SKU, by
 reference to the drug category, etc., or discusses generic drug practices generally without any
 limitation, and thus facially could relate to any generic prescription drug in Perrigo’s portfolio.
